Citation Nr: 1400965	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-31 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Whether new and material evidence was received to reopen the previously denied claim of service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision issued by the RO.

The Veteran and his wife testified from the RO at hearing held before the undersigned Veterans Law Judge by way of videoconference technology in  August 2013.  Prior to that, he also testified at a hearing before a Decision Review Officer (DRO) held at the RO in July 2011.

In correspondence dated in January 2012 the Veteran indicated that he wanted to claim an increased rating for service-connected hypertension as well as service connection for diabetes mellitus and vision impairment.  

These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  On August 28, 2013, prior to the promulgation of a decision, the Board received notification from the Veteran requesting withdrawal of the portion of the appeal involving the issue of entitlement to a TDIU rating.

2.  The Veteran's claim for service connection for sleep apnea was previously denied in a rating decision in October 2004; he was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal from this decision.

3.  The evidence received since the October 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.

4.  The currently demonstrated obstructive sleep apnea is shown as likely as not to have had its clinical onset during the Veteran's long period of active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to a TDIU rating.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2. New and material evidence has been received since the October 2004 rating decision sufficient to reopen the claim of service connection for sleep apnea. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by obstructive sleep apnea is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran clearly stated his intention to withdraw the matter of entitlement to a TDIU rating from his appeal.  Hence, that portion of the appeal is dismissed.


New and Material Evidence

In an October 2004 rating decision, the RO denied service connection for the Veteran's sleep apnea because no relationship between that disorder and service was shown.  The evidence considered at that time included the Veteran's service treatment records, VA treatment records, and VA examinations for other disabilities.  The Veteran did not timely file a Notice of Disagreement with this decision.  Thus, the Board must first ascertain whether new and material evidence has been received to reopen the claim.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the October 2004 rating decision includes Tricare treatment records, more recent VA treatment records, lay statements from former roommates of the Veteran, a June 2010 VA examination report, and the testimony of the Veteran and his wife at an August 2013 hearing as well as the earlier RO hearing.  The tricare treatment records reflect that the Veteran's doctor opined that the Veteran's sleep apnea had its onset during service.  

Lay statements and testimony reflect observations of the Veteran snoring and having breathing difficulties while sleeping in service.  This evidence is new because it was not of record at the time of the October 2004 denial of the claim.  It is material and raises a reasonable possibility of sustaining the claim because it tends to show a nexus to service, which was the element missing when the Veteran's claim was previously denied.  

The claim for service connection for obstructive sleep apnea is reopened.


Service connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  However, these diseases do not include obstructive sleep apnea. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In this case, the Veteran's service treatment records do not show chronic sleep problems in service.  At his separation physical, the Veteran reported that he had sleep problems after returning from Southwest Asia that were resolved.  This was attributed to jet lag and anxiety.  He was diagnosed with sleep apnea after a sleep study in May 2001, less than three years after his retirement from the military.  

In January 2011, the Veteran's Tricare physician opined that the Veteran's obstructive sleep apnea more than likely onset during service.  The Veteran submitted lay statements from former roommates who testified that when they roomed with the Veteran during his service in the late 1970s, they witnessed him snore, stop breathing, and gasp for breath in his sleep.   

At his hearing in August 2013, the Veteran testified that he had trouble sleeping since early on in his service but never sought treatment.  His wife testified that she married the Veteran prior to his retirement and witnessed him stop breathing during sleep.  This lay and medical evidence is sufficient to show that it is at least as likely as not that the Veteran's sleep apnea onset during his service.  

While a VA examiner who examined the Veteran in June 2010 opined that the Veteran's sleep apnea less likely than not onset during his service, her opinion was based solely on the lack of documentation of complaints in the service treatment records and did not consider the lay evidence of record, much of which was submitted after the examination.  

Thus, her opinion is of less probative value than the other evidence that supports the Veteran's claim.

Accordingly, the Board finds the evidence to be in relative equipoise in showing the sleep apnea as likely as not had its clinical onset during his long period of active service.  

In resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is granted. 


ORDER

The appeal of entitlement to a TDIU rating is dismissed.

New and material evidence has been received to reopen the claim for service connection for obstructive sleep apnea.

Service connection for obstructive sleep apnea is granted.




		
STEPHEN WILKINS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs

Department of Veterans Affairs

OUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009
 4597
Page 1
CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 
 4597
Page 2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED



